
	
		III
		110th CONGRESS
		1st Session
		S. RES. 50
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2007
			Mr. Rockefeller, from
			 the Select Committee on
			 Intelligence, reported the following original resolution;
			 which was placed on the calendar
		
		
			February 14, 2007
			Considered and agreed to
		
		RESOLUTION
		Amending Senate Resolution 400 (94th
		  Congress) to make amendments arising from the enactment of the Intelligence
		  Reform and Terrorism Prevention Act of 2004 and to make other
		  amendments.
	
	
		1.Amendments to Senate
			 Resolution 400 (94th Congress) arising from enactment of Intelligence Reform
			 and Terrorism Prevention Act of 2004Senate Resolution 400, agreed to May 19,
			 1976 (94th Congress), is amended—
			(1)in section
			 3—
				(A)in subsection
			 (a)—
					(i)by
			 redesignating paragraphs (2), (3), and (4), as paragraphs (3), (4), and (5),
			 respectively;
					(ii)by
			 striking paragraph (1) and inserting the following new paragraphs:
						
							(1)The Office of the
				Director of National Intelligence and the Director of National
				Intelligence.
							(2)The Central
				Intelligence Agency and the Director of the Central Intelligence
				Agency.
							;
				and
					(iii)in paragraph
			 (5), as so redesignated—
						(I)by redesignating
			 subparagraphs (B) through (G) as subparagraphs (C) through (H),
			 respectively;
						(II)by striking
			 subparagraph (A) and inserting the following new subparagraphs:
							
								(A)The Office of the
				Director of National Intelligence and the Director of National
				Intelligence.
								(B)The Central
				Intelligence Agency and the Director of the Central Intelligence
				Agency.
								;
				and
						(III)in subparagraph
			 (H), as so redesignated—
							(aa)by
			 striking clause (A), (B), or (C) and inserting clause
			 (A), (B), (C), or (D); and
							(bb)by
			 striking clause (D), (E), or (F) both places it appears and
			 inserting clause (E), (F), or (G); and
							(B)in subsection
			 (b)(1), by striking clause (1) or (4)(A) and inserting
			 clause (1), (2), (5)(A), or (5)(B);
				(2)in section 4(b),
			 by inserting the Director of National Intelligence, before
			 the Director of the Central Intelligence Agency;
			(3)in section 6, by
			 striking the Director of Central Intelligence both places it
			 appears and inserting the Director of National Intelligence;
			 and
			(4)in section
			 12—
				(A)by redesignating
			 paragraphs (2) through (6) as paragraphs (3) through (7), respectively;
			 and
				(B)by striking
			 paragraph (1) and inserting the following new paragraphs:
					
						(1)The activities of
				the Office of the Director of National Intelligence and the Director of
				National Intelligence.
						(2)The activities of
				the Central Intelligence Agency and the Director of the Central Intelligence
				Agency.
						.
				2.Technical
			 amendments to Senate Resolution 400 (94th Congress) relating to redesignation
			 of Select Committee on Standards and Conduct as Select Committee on
			 EthicsSenate Resolution 400,
			 agreed to May 19, 1976 (94th Congress), is amended—
			(1)in section 6, by
			 striking the Select Committee on Standards and Conduct and
			 inserting the Select Committee on Ethics; and
			(2)in section
			 8—
				(A)in subsection
			 (d), by striking the Select Committee on Standards and Conduct
			 and inserting the Select Committee on Ethics; and
				(B)in subsection
			 (e), by striking the Select Committee on Standards and Conduct
			 both places it appears and inserting the Select Committee on
			 Ethics.
				3.Technical
			 amendments to Senate Resolution 400 (94th Congress) relating to removing
			 reference to the Intelligence Division of the Federal Bureau of
			 InvestigationSenate
			 Resolution 400, agreed to May 19, 1976 (94th Congress), is amended by striking
			 , including all activities of the Intelligence Division
			 in—
			(1)paragraph (5)(F) of section 3(a), as
			 redesignated by section 1(1)(A)(i); and
			(2)paragraph (7) of section 12, as
			 redesignated by section 1(4)(A).
			4.Technical
			 amendments to Senate Resolution 400 (94th Congress) relating to references to
			 Senate rulesSenate Resolution
			 400, agreed to May 19, 1976 (94th Congress), is amended—
			(1)in section 2(b), by striking
			 paragraph 6(f) and inserting paragraph 4(e)(1);
			 and
			(2)in section
			 8(b)(5)—
				(A)in the matter
			 preceding subparagraph (A), by striking section 133(f) of the
			 Legislative Reorganization Act of 1946 and inserting paragraph 5
			 of rule XVII of the Standing Rules of the Senate; and
				(B)in the flush text
			 after subparagraph (C), by striking section 133(f) of the Legislative
			 Reorganization Act of 1946 and inserting paragraph 5 of rule
			 XVII of the Standing Rules of the Senate.
				5.Other technical
			 amendments to Senate Resolution 400 (94th Congress)Section 3(b)(3) of Senate Resolution 400,
			 agreed to May 19, 1976 (94th Congress), is amended by striking the
			 session and inserting in session.
		
